DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1 and 13 have been accepted.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Kumano et al. (5,824,928).
In terms of claims 1, 6 and 7, Kumano et al. teaches a keyboard device comprising a plurality of white keys (20), a plurality of black keys (30) and a plurality of guides (11, 11a, 11b), each arranged between a pair of adjacent black and white keys (see Figures 8 and 9), among the plurality of white keys and the plurality of black keys, 
As for claims 8 and 9, Kumano et al. shows the protruding portions (21d, 31d) having a downward member , wherein each of the plurality of guides (11) is configured to come into contact with the downward members (see Figures 2 and 3).
As for claim 11, Kumano et al. shows the contact portions of the guides with the black and white keys all positioned at the same height (see Figures 1, 5, 8 and 9).
As for claim 12, Kumano et al. shows each of the plurality of guides including a contact portion (11a, 11b) that extends in the scale direction and comes into contact with and restrict operation of the plurality of white and black keys (see Figures 8 and 9).
As for claim 13, Kumano et al. shows each of the plurality of white and black keys including a contact portion (21c, 31c) which come into contact with the plurality of guides and restrict operation of the plurality of white and black keys (see Figures 8 and 9).


Claims 1, 6-9 and 11-13 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Allen et al. (3,722,351).
In terms of claims 1, 6 and 7, Allen et al. teaches a keyboard device comprising a plurality of white keys (16), a plurality of black keys (18) and a plurality of guides (36), each arranged between a pair of adjacent black and white keys (see Figures 1, 2 and 5), among the plurality of white keys and the plurality of black keys, and that restrict operation by coming into contact with the pair of adjacent black and white keys, wherein each of the plurality of guides has a same shape and width in a scale direction (see Figure 5), wherein each of the plurality of white keys and the plurality of black keys includes an upper surface portion and a protruding portion (downward protruding portion on back side of groove 62), wherein each of the protruding portions of the plurality of black keys has a same shape and width in the scale direction (see Figures 2, 3 and 6, and column 5, lines 22-24) and wherein each of the protruding portions of the plurality of white keys has a same width in the scale direction (see Figures 2, 3 and 6, and column 5, lines 22-24). (See column 2, lines 1-7, column 3, lines 4-8, column 3, line 54 – column 4, line 17, column 4, lines 23-31 and column 5, lines 16-35)
As for claims 8 and 9, Allen et al. shows the protruding portions, including the downward member at the rear of the groove (62), coming into contact with the guides (36) (see .Figures 1, 5 and 6).
As for claim 11, Allen et al. shows the black and white keys, and guides, coming into contact at the same height in the vertical direction (see Figures 1 and 5).
As for claim 12, Allen et al. teaches the plurality of guides (36) having a contact portion which comes into contact with and restricts operation along a side of the plurality of white and black keys (16, 18) (see Figures 1 and 5).
As for claim 13, Allen et al. teaches each of the plurality of white and black keys (16, 18) having a contact portion (sides of stick (16a, 18a) and groove (62)) which comes into contact with the plurality of guides (36) (see Figures 1, 5 and 6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumano et al. in view of that which would have been obvious to one of ordinary skill in the art.
As for claim 2, Kumano et al. teaches all the above claimed elements of preceding claim 1, but fails to explicitly teach a housing that covers part of the plurality of white and black keys, wherein the plurality of guides are arranged in a region covered by the housing. Kumano et al. does teach that the disclosed keyboard apparatus is for a musical instrument such as an electronic piano, an electronic organ, or the like (see column 1, lines 8-10); therefore, it would have been obvious, to one of ordinary skill in 
As for claim 3, Kumano et al. fails to explicitly disclose the guides comprising a cap formed of a material with a specified Young's Modulus. It can be seen in the prior art that covering or wrapping guides with a material is known in the art. See Japanese publication to Yoshikawa (JP 05-045790 U) (Figure 6) and Japanese publication to Watanabe et al. (JP 05-143060 A) (see Figures 6-11}.Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to cover the guides with a material having the desired Young’s Modulus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the problem(s) to be solved and the criteria of the objectives to be met. In re Leshin, 125 USPQ416 (CCPA 1960).
As for claims 4 and 5, Kumano et al. fails to explicitly make mention or show the protruding portions of the white (21d) and black (31d) keys as either the same or different in shape (Figures 2 and 3 show the shapes of the protruding portions). The Applicant admits in their own Specification (see page 15, lines 24-26) that the shape of in re Dailey, 149 USPQ 47 (CCPA 1976). Kumano et al presently shows protruding portions of relatively the same size and shape, shaped to be inserted into the respective rectangular holes (12a). Therefore, the protruding portions of Kumano et al. can be sized or shaped to fit into the openings (12a), which could also be designed and shaped as desired. 
As for claim 10, Kumano et al. fails to explicitly teach the height placement and contact of the black keys with the guides being above that of the white keys and guides. It is however, known in the art that most keyboards have the black keys positioned slightly higher than white keys. It can be seen in Nishida (7,297,854), that the pivot (14B) and supporting/guide portion (13B) of the black keys are position slightly above that of the pivot (14W) and supporting/guide portion (13W) of the white keys (See Figures 5 and 7). Therefore, it would have been an obvious matter of design choice to stagger the guides of Kumano et al. as seen fit by the user and dependent upon the design of the piano or other musical instrument into which the apparatus is incorporated.
As for claim 14, Kumano et al. further teaches a hammer assembly (23, 40), a circuit board (54) and a plurality of detecting switches, or sensors (54a) (see column 5, lines 41-42 and 59-61, column 6, lines 1-3 and 54-62, and column 8, lines 30-32 and 59-62), but fails to explicitly teach a sound source unit. It is known in the art that printed circuit boards (PCB) electrically connect electronic components, and Kumano et al. again discloses that the keyboard apparatus can be implemented into an electronic piano, therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, that the PCB of Kumano et al. could connect to the sound source of the electronic piano or instrument, into which the keyboard apparatus is incorporated. Examples of such electronic instrument assemblies can be seen in the US patents to Nishida (7,692,089) (Figure 1), Nishida (7,586,030) (Figure 8), Kumano et al. (5,932,825) (column 25, lines 20-25), and Kumano et al. (5,796,023) (see column 26, lines 58-63).
 
Response to Arguments

Applicant’s amendments and arguments, filed 1/11/2021, with respect to the rejection of independent claim 1 under 35 USC 102(a)(1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the amendments, a new ground of rejection is made in view of Kumano et al. and Allen et al., as disclosed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please be aware of the US patent application publication to Tanoue (US 2018/0286367) and the US patents to Keast (4,628,792) and Jewett (3,209,638).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        2/19/2021